           Case MDL No. 2885 Document 753-2 Filed 05/15/20 Page 1 of 3




                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION

IN RE: 3M COMBAT ARMS EARPLUG                   )        MDL Docket No. 2885
LITIGATION                                      )



       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a true and correct copy of the foregoing

Notice of Tag-Along Actions and Schedule of Actions have been electronically filed with the

Judicial Panel on Multidistrict Litigation on May 15, 2020 by using the CM/ECF system, which

will send notice of electronic filing to all parties of record, and a copy of the foregoing Notice of

Tag-Along Actions and Schedule of Actions were served via First Class Mail on the following:


 Kourtney Lanea Kech                                James R. Morris
 Pierce Alexander Rapin                             MORRIS LAW FIRM
 James Edward Sudduth, III                          4216 Lake St. Lake Charles, LA 70605
 SUDDUTH & ASSOCIATES, LLC                          Telephone: (337) 990-0256
 1109 Pithon St.                                    Fax: (337) 990-0258
 Lake Charles, LA 70601                             Email: jim@saa.legal
 Telephone: (337) 480-0101
 Fax: (337) 480-0101
 Email: kourtney@saa.legal
 Email: pierce@saa.legal                            Counsel for Plaintiffs Jeffery Nolen et al.,
 Email: james@saa.legal                               W.D. La., 2:20-cv-00604

 Counsel for Plaintiffs Jeffery Nolen et al.,
   W.D. La., 2:20-cv-00604




                                                    1
         Case MDL No. 2885 Document 753-2 Filed 05/15/20 Page 2 of 3




Alicia N. Sieben                          Amanda M. Williams
Matthew James Barber                      Daniel E. Gustafson
William R. Sieben                         GUSTAFSON GLUEK PLLC
SCHWEBEL GOETZ & SIEBEN, P.A.             120 South 6th Street Suite 2600
80 S. 8th St. Ste 5120                    Minneapolis, MN 55402
Minneapolis, MN 55402                     Telephone: (612) 333-8844
Telephone: (612) 377-7777                 Fax: (612) 339-6622
Fax: (612) 333-6311                       Email: awilliams@gustafsongluek.com
Email: asieben@schwebel.com               Email: dgustafson@gustafsongluek.com
Email: mbarber@schwebel.com
Email: wsieben@schwebel.com               Counsel for Plaintiff Anthony Skaalerud
                                             D. Minn., 0:20-cv-01175
Counsel for Plaintiff Anthony Skaalerud
   D. Minn., 0:20-cv-01175

Richard M. Paul III                       Benjamin W. Hulse
Ashlea G. Schwarz                         Jerry W. Blackwell
PAUL LLP                                  S. Jamal Faleel
601 Walnut Street, Suite 300
Kansas City, Missouri 64106               BLACKWELL BURKE PA
Telephone: (816) 984-8100                 431 S. 7th Street
Email: rick@PaulLLP.com                   Suite 2500
Email: ashlea@PaulLLP.com                 Minneapolis, MN 55415
                                          Telephone: (612) 343-3200
                                          Email: bhulse@blackwellburke.com
Counsel for Plaintiff Anthony Skaalerud   Email: blackwell@blackwellburke.com
   D. Minn., 0:20-cv-01175                Email: jfaleel@blackwellburke.com

                                          Counsel for Defendants 3M Company et al.
                                            D. Minn., 0:20-cv-01175




                                          2
        Case MDL No. 2885 Document 753-2 Filed 05/15/20 Page 3 of 3



Date: May 15, 2020                       Respectfully submitted,


                                         KIRKLAND & ELLIS LLP

                                         By: /s/ Robert C. Brock
                                         Robert C. “Mike” Brock
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Ave, N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5991
                                         Facsimile: (202) 389-5200
                                         Email: mike.brock@kirkland.com


                                         Attorney for Defendants 3M
                                         Company, 3M Occupational Safety,
                                         LLC, Aearo Technologies LLC,
                                         Aearo LLC, Aearo Holding LLC,
                                         and Aearo Intermediate, LLC




                                     3
